ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_03_EN.txt. 174

SEPARATE OPINION OF JUDGE RUDA

1. I have voted in favour of the decisions adopted by the Court in the
operative part, with the exception of subparagraph (1), relating to the
application of the reservation made by the United States of America, at the
time of the acceptance of the jurisdiction of the Court, under Article 36,
paragraph 2, of the Statute, which is known as the “Vandenberg Reser-
vation”.

2. This favourable vote does not mean that I share all and every part of
the reasoning followed by the Court in reaching the same conclusions.
Nevertheless, I feel it necessary to state my views only on certain subjects
which are important enough to deserve a separate opinion and on which |
think that the Court should have taken a different approach.

I. THE UNITED STATES AGENT’S LETTER OF
18 JANUARY 1985

3. In his letter of 18 January 1985, the Agent of the United States
conveyed the position of his Government on the Court’s Judgment on
jurisdiction and admissibility, given on 26 November 1984. The letter
states in its final part :

“Accordingly, it is my duty to inform you that the United States
intends not to participate in any further proceedings in connection
with this case, and reserves its rights in respect of any decision by the
Court regarding Nicaragua’s claims.”

4. I fully agree with the statement of the Court in paragraph 27 that a
State party to proceedings before the Court may decide not to participate
in them. But I do not think that the Court should pass over in silence a
statement whereby a State reserves its rights in respect of a future decision
of the Court.

5. Article 94, paragraph 1, of the United Nations Charter says in a clear
and simple way : “Each Member of the United Nations undertakes to
comply with the decision of the International Court of Justice in any case
to which it is a party.”

6. Noreservation made by a State, at any stage of the proceedings, could
derogate from this solemn obligation, freely entered into, which is, more-
over, the cornerstone of the system, centred upon the Court, for the judicial
settlement of international disputes. The United States, like any other
party to the Statute, is bound by the decisions taken by the Court and there

164
176 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. RUDA)

another State and to refrain in international relations from the threat or
use of force against the territorial integrity or political independence of
another State. But here the question to be decided in regard to the plea of
the United States is whether the justification of self-defence in the case of
assistance to rebels is valid or not under customary international law. My
reply, just like the one given by the Court, is in the negative.

12. If, juridically, assistance to rebels cannot, per se, be justified on
grounds of self-defence, I do not see why the Court feels bound to analyse
in detail the facts of the case relating to such assistance. Neither do I
perceive the need for entering, in the Judgment, into the questions of the
requirements, in the case of collective self-defence, of a request by a State
which regards itself as the victim of an armed attack, or a declaration by
that State that it has been attacked or of its submission of an immediate
report on the measure taken in the exercise of this right of self-
defence.

13. From my point of view it would have been sufficient to say, just as
the Court does in its conclusions, that even if there was such assistance and
flow of arms, that is not a sufficient excuse for invoking self-defence
because, juridically, the concept of “armed attack” does not include assis-
tance to rebels.

14. Therefore, I have a different method of approach from that of the
Court, even though I reach the same conclusions.

15. Following the logic of my reasoning, I pass no judgment as to what
the Court says on such facts as may underlie the claimed justification of
collective self-defence. I share, however, the findings of fact and law of the
Court on the transborder incursions in the territory of Honduras and
Costa Rica.

IV. THE 1956 TREATY OF FRIENDSHIP, COMMERCE AND NAVIGATION

16. 1 voted in the 1984 Judgment, together with another judge, against
accepting the 1956 Treaty of Friendship, Commerce and Navigation as a
basis for the jurisdiction of the Court to entertain the dispute and I have
expressed my reasoning in a separate opinion. However, I consider that in
regard to the present Judgment I was obliged to vote on the question
whether the United States has acted in breach of this Treaty. The question
of jurisdiction and that of the breach of a treaty are of a different juridical
nature ; the Court could be incompetent for lack of consent to go into the
merits of a dispute, but that does not mean that the States in the contro-
versy might have not violated a rule of international law. Once the Court
has established its competence, a judge is bound to decide on the merits of
the case, even if he was in the minority on the question of jurisdiction.
Otherwise, in the event that a judge had voted against both sources of

166
177 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. RUDA)

Jurisdiction, as has happened in this case, that judge would have no
standing for participating in the merits stage, which would be an absurd
proposition.

17. For these reasons, I participated in the discussions and voted on the
question whether the United States had acted in breach of the 1956 Treaty
of Friendship, Commerce and Navigation.

(Signed) J. M. Rubs.

167

 
